JUDGMENT: Affirmed
DATE OF JUDGMENT ENTRY: 11/29/99
                                 OPINION
Appellant, Michael A. Wilson ("appellant"), appeals from the judgment of conviction and sentence entered upon the trial court's finding appellant guilty of one count of attempted rape, one count of kidnapping, and one count of grand theft of a motor vehicle. On July 19, 1999, appellant's appointed counsel, Randall D. Fuller, filed a brief pursuant to Anders v. California (1967),386 U.S. 738. Attorney Fuller thereafter moved to withdraw as counsel for appellant. Anders established five criteria that must be met before a motion to withdraw by appellate counsel may be granted: "The five criteria are:
(I) a showing that appellant's counsel thoroughly reviewed the transcript and the record in the case, before determining the appeal to be frivolous;
(II) a showing that a motion to withdraw has been filed by appellant's counsel;
(III) the existence of a brief filed by appellant's counsel raising any potential assignments of error that can be argued on appeal;
(IV) a showing that appellant's counsel provided a copy of the brief which was filed to the appellant;
(V) a showing that appellant's counsel provided appellant adequate opportunity to file a pro se brief raising any additional assignments of error appellant believes the appellate court should address." State v. Martin (Feb. 5, 1999), Lucas App. No. L-92-239, unreported.
Upon review of the record, we find Attorney Fuller complied with the procedures set forth in Anders and served appellant a copy of the Anders brief and Motion to Withdraw as Counsel. Although permitted to do so, and having been advised of his right, appellant has not filed a pro se brief on his own behalf. In reviewing the Motion to Withdraw and the brief submitted by appellant, it appears that appellant's counsel thoroughly reviewed the transcript and the record in this matter before determining the appeal to be frivolous, that he nonetheless filed a brief on behalf of appellant, that he provided a copy of the brief to appellant, and that said counsel advised appellant of his right to file a pro se brief raising any additional assignments of error he believed appropriate. As such, this court hereby grants Attorney Fuller's motion to withdraw as counsel for appellant. Furthermore, this court has conducted an independent examination of the entire record in this matter, including but not limited to, the transcript of proceedings. Having conducted such examination, especially the testimony of the victim, Marketta Lynette Simpson Lane, the testimony of Deborah Henderson, and appellant's own testimony, we agree with the conclusion of appointed counsel for appellant that there are no arguably meritorious issues or errors that occurred during the proceedings before the Delaware County Court of Common Pleas to be raised or decided on appeal. In fact, we believe that the overwhelming evidence demonstrated that appellant was in fact guilty of the crimes charged and that no prejudicial error occurred during the proceedings in the Delaware County Court of Common Pleas. Therefore, the Judgment of conviction and sentence entered in the Delaware County Court of Common Pleas is hereby affirmed.
By EDWARDS, J. GWIN, P.J. and FARMER, J. concurs